IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                          NO. AP-76,576



                           EX PARTE DAVID MEJIA, Applicant



             ON APPLICATION FOR A WRIT OF HABEAS CORPUS
           CAUSE NO. 98-5-17,336-D-1 IN THE 377th DISTRICT COURT
                         FROM VICTORIA COUNTY



       Per curiam.

                                           OPINION

       Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of murder and

sentenced to life imprisonment. The 13th Court of Appeals affirmed his conviction. Mejia v. State,

No. 13-99-00160-CR (Tex. App.–Corpus Christi, delivered June 1, 2000, no pet.).

       Applicant contends that his appellate counsel rendered ineffective assistance because counsel

failed to timely notify Applicant that his conviction had been affirmed and failed to advise him of

his right to petition for discretionary review pro se.
                                                                                                        2

       Appellate counsel filed an affidavit with the trial court. Based on that affidavit, the trial court

has entered findings of fact and conclusions of law that appellate counsel failed to advise him of his

right to petition for discretionary review pro se. The trial court recommends that relief be granted.

Ex parte Wilson, 956 S.W.2d 25 (Tex. Crim. App. 1997). We find, therefore, that Applicant is

entitled to the opportunity to file an out-of-time petition for discretionary review of the judgment of

the 13th Court of Appeals in Cause No. 13-99-00160-CR that affirmed his conviction in Case No.

98-5-17,366-D-1 from the 377th Judicial District Court of Victoria County. Applicant shall file his

petition for discretionary review with the 13th Court of Appeals within 30 days of the date on which

this Court’s mandate issues.



Delivered: June 15, 2011
Do not publish